Citation Nr: 0907455	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right knee disorder as a result of medical treatment 
provided by VA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and M.D.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from September 1985 to June 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on August 14, 2008, in Pittsburgh, 
Pennsylvania, before Kathleen k. Gallagher, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that the Veteran's appeal had originally 
included entitlement to service connection for a right knee 
disorder.  However, he did not submit a substantive appeal 
following the issuance of the June 2006 statement of the 
case. See 38 C.F.R. § 20.202.  Accordingly, that issue no 
longer remains in appellate status, and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran has not been afforded a VA 
examination in connection with his claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  The evidence of record 
indicates that he underwent a right total knee arthroplasty 
in August 2003 at a private hospital on a fee basis.  He 
later had a revision arthroplasty on the right side in 
October 2004 for a failed prosthesis.  It was noted that the 
tibial component was internally rotated by 30 degrees and 
that the poly component was too thin.  In October 2005, a VA 
physician also indicated that the tibial component was in 
gross malalignment with approximately 40 degrees of varus 
malpositioning, and the Veteran subsequently underwent 
another revision surgery in February 2007.  Nevertheless, the 
evidence of record does not include a medical opinion 
addressing whether the veteran has any additional disability 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or was 
an event that was not reasonably foreseeable.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining whether the Veteran 
is entitled to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for medical treatment provided by VA.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be afforded a VA 
examination to determine whether he has 
any additional disability due to fault 
on VA's part in furnishing the medical 
care for his right knee.  If possible, 
the examination should be performed by 
an orthopedic specialist.  If it is not 
possible, the examiner should be one 
that VA deems appropriate to perform an 
examination for rating purposes. See Cox 
v. Nicholson, 20 Vet. App. 563 (2007) 
(the Court has never required that 
medical examinations under section 5103A 
only be conducted by physicians.  As 
provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, 
or experience to offer medical 
diagnoses, statements, or opinions.")  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to indicate whether 
there is any additional disability 
following the medical treatment for the 
Veteran's right knee.  The examiner 
should also comment as to whether the 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical treatment or 
whether the outcome of the procedure was 
an event not reasonably foreseeable.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




